Citation Nr: 1520205	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  12-15 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a previously denied and final claim of entitlement to service connection for a chronic low back disability.

2.  Entitlement to service connection for a chronic low back disability.

3.  Entitlement to an effective date prior to April 17, 2009, for an award of service connection for bilateral pes planus, to include on the basis of clear an unmistakable error (CUE) with regard to an August 1984 rating decision that denied the original claim for VA compensation for bilateral pes planus.

4.  Entitlement to an initial compensable evaluation for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger for the periods from May 13, 2010 to June 16, 2010, and from September 1, 2010 onwards.

5.  Entitlement to a total rating due to individual unemployability as a result of service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1980 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a November 2009 rating decision, the agency of original jurisdiction (AOJ) determined that new and material evidence had been submitted to reopen for a de novo review the Veteran's previously denied claims of entitlement to VA compensation for a chronic low back disability and bilateral pes planus.  Accordingly, the AOJ considered the claims on the merits and denied service connection for a chronic low back disability but allowed service connection for bilateral pes planus, effective April 17, 2009 (i.e., the date on which VA received the Veteran's successful application to reopen this claim).  During the course of this claim, the Veteran's bilateral pes planus has been assigned the maximum schedular rating of 50 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5276, effective April 17, 2009, thereby fully granting the Veteran's appeal for a higher initial evaluation for pes planus.  [See AB, Appellant, v. Brown, 6 Vet. App. 35 (1993): On a claim for an original or an increased disability rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation and, thus, such a claim remains in controversy where less than the maximum available benefit is awarded.]  The Veteran appeals the denial of service connection for a chronic low back disability and seeks an effective date prior to April 17, 2009, for the award of service connection for bilateral pes planus, to include on the basis of CUE with regard to an August 1984 rating decision that denied the original claim for VA compensation for bilateral pes planus.  (See April 2013 rating decision/supplemental statement of the case, which considered and denied the CUE aspect of the claim on appeal.)

Also on appeal is an April 2013 rating decision which, inter alia, denied the Veteran's claim for a TDIU and granted him VA compensation under 38 U.S.C.A. § 1151 for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger.  The Veteran appeals the denial of a TDIU and the initial noncompensable evaluation assigned to his left index finger.  In a subsequent rating decision dated in December 2014, the Veteran was assigned a noncompensable evaluation for the period from May 13, 2010 to June 16, 2010; a temporary total rating pursuant to 38 C.F.R. § 4.30 for postoperative convalescence from June 17 - August 31, 2010; and a noncompensable evaluation from September 1, 2010 onwards.  Accordingly, as the maximum rating was assigned for the period from June 17 - August 31, 2010, the issue is characterized as entitlement to a compensable evaluation for his left index finger disability for the periods from May 13 - June 16, 2010, and from September 1, 2010 onwards, as well as an award of a TDIU.    

In a June 2011 RO hearing before a Decision Review Officer (DRO) and a January 2015 RO hearing before the Board, the Veteran, accompanied by his representative, respectively presented oral testimony in support of his appeal before the DRO and the undersigned traveling Veterans Law Judge sitting at the RO.  A transcript of each hearing has been obtained and associated with the claims file for the Board's review and consideration.

For the reasons that will be further discussed in the REMAND portion of this decision, the issue of entitlement to a TDIU is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran and his representative will be notified by VA if any further action on their part is required.


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for a chronic low back disability in an unappealed and final August 1984 rating decision. 

2.  In unappealed and final rating decisions dated in September 1987 and April 1991, the RO denied the Veteran's application to reopen his previously denied and final claim of entitlement to service connection for a chronic low back disability for failure to submit new and material evidence.

3.  Evidence received since the final April 1991 rating decision that denied the Veteran's application to reopen his claim for service connection for a chronic low back disability includes clinical evidence showing a diagnosis of, and treatment for a bilateral pars defect with lumbar spondylolisthesis at the L4/L5 vertebrae with radiculopathy that has been objectively linked to active military service, which is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate this claim.

4.  A chronic low back disability, diagnosed as a bilateral pars defect with lumbar spondylolisthesis at the L4/L5 vertebrae with radiculopathy, had its onset during, or is otherwise attributable to injury during active military service.

5.  The RO denied the Veteran's original claim of entitlement to service connection for bilateral pes planus (claimed as fallen arches) in an unappealed and final August 1984 rating decision.

6.  The August 1984 rating decision that denied service connection for bilateral pes planus (claimed as fallen arches) was adequately supported by the evidence of record and was not undebatably erroneous.  The record does not demonstrate that the correct facts, as they were known in August 1984, were not before the RO at that time, or that incorrect laws or regulations were applied.  To the extent that the correct laws or regulations may have been misapplied, it is not absolutely clear that a different result would have ensued with the correct application thereof. 

7.  In an unappealed and final rating decision dated in September 1987, the RO denied the Veteran's application to reopen his previously denied and final claim of entitlement to service connection for bilateral pes planus (claimed as fallen arches) for failure to submit new and material evidence.

8.  On April 17, 2009, VA received the Veteran's application to reopen his claim for VA compensation for fallen arches and duly reopened the matter for de novo review and granted service connection for bilateral pes planus.  

9.  There is not clear evidence of any communication received by VA from the Veteran, or any authorized representative of the Veteran, which constitutes an unadjudicated application to reopen the Veteran's claim for service connection for bilateral pes planus between September 1997 and April 17, 2009.

10.  For the period from May 13, 2010 to June 16, 2010, postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger were manifested by a transverse fracture injury to the distal phalanx of his left index finger with soft tissue swelling but no significant displacement and no objective indication of limitation of motion manifested by a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

11.  For the period from September 1, 2010 to April 25, 2011, the clinical evidence indicates that the Veteran was status post ORIF of left 2nd distal phalanx fracture with satisfactory alignment and stable orthopedic pin and no objective indication of limitation of motion manifested by a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

12.  For the period from April 26, 2011 onwards, postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger are manifested by subjective complaints of radiating pain affecting the left index finger down to the wrist, with clinical evidence of limitation of use of his left hand from suspected reflex symptomatic dystrophy of his left index finger, functional loss due to less than normal movement of the left index finger with tenderness and pain on palpation of the left index finger, limitation of motion on objective examination with an inability to touch the proximal transverse crease of his left palm and a demonstrated gap of greater than 1 inch (2.5 centimeters), and adverse occupational impact on his vocational capacity as a machinist due to sensitivity and weakness of his left index finger.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a chronic low back disability have been met, and the claim was properly reopened by the AOJ for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  A chronic low back disability, diagnosed as a bilateral pars defect with lumbar spondylolisthesis at the L4/L5 vertebrae with radiculopathy, was incurred in active duty.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The August 1984 rating decision that denied the Veteran's original claim of entitlement to service connection for bilateral pes planus (claimed as fallen arches), was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105(a) (2014).

4.  The criteria for an effective date prior to April 17, 2009, for an award of service connection for bilateral pes planus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

5.  The criteria for an initial compensable evaluation for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger for the period from May 13, 2010 to June 16, 2010 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2014).

6.  The criteria for a compensable evaluation for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger for the period from September 1, 2010 to April 25, 2011 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2014).

7.  The criteria for a 10 percent evaluation for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger for the period from April 26, 2011 onwards have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5229 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence was submitted to reopen previously denied and final claims of entitlement to service connection for a chronic low back disability and bilateral pes planus (claimed as fallen arches).

In a November 2009 rating decision, the agency of original jurisdiction determined that new and material evidence was received sufficient to reopen the Veteran's claims for VA compensation for a chronic low back disability and bilateral pes planus for a de novo review on the merits.  Nevertheless, to properly assert appellate jurisdiction over the present appeal, the Board is procedurally obligated to review the RO's favorable determination regarding the question of whether there was new and material evidence to reopen the aforementioned claims.  Barnett v. Brown, 83 F.3d 1380 (1996).   

In general, unappealed rating decisions of the RO and the Board are final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2014).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In this regard, the Board is mindful that actually weighing the probative value and assessing the credibility of evidence is appropriate only if the Board first finds such evidence to be new and material to the service connection claim and reopens the claim for a de novo review on the merits.

By history, the Veteran was separated from service in January 1984 and filed his original claim for VA compensation for a chronic low back disability in March 1984.  Evidence considered at the time of the original claim included his service treatment records, which showed a normal spine on induction examination in October 1979, treatment for complaints of low back pain during service following an accidental slip and fall on ice in February 1980 (diagnosed as lumbar strain), and treatment for complaints of recurrent low back pain in April 1982 and April - May 1983.  Also considered was the report of a post-service VA examination conducted in May 1984, which show a normal spine.  The RO reviewed the aforementioned evidence and accordingly denied the Veteran's claim for service connection for a chronic low back disability on the merits in an August 1984 rating decision.  The RO notified the Veteran of its denial and his appellate rights in correspondence dated in September 1984.  Although the Veteran filed a timely notice of disagreement with the RO's decision and was furnished with a statement of the case, he did not thereafter file a timely substantive appeal of this adverse determination, and the August 1984 rating decision became final.

Several years thereafter, the Veteran submitted an application to reopen his claim for VA compensation for a chronic low back disability in September 1987.  Evidence submitted in support of his application include VA medical notes dated in 1987 showing treatment for low back pain with pain radiating down his right lower extremity associated with disc herniation at L4-L5, significant narrowing of the central canal, and obliteration of the right lateral recess.  The RO determined that this evidence was not both new and material to the claim for service connection for a chronic low back disability and denied the application to reopen the low back disability claim in a September 1987 rating action.  The Veteran did not timely appeal this adverse determination and it became final.  Thereafter, in March 1991, the Veteran once more applied to reopen his low back disability claim, but apparently submitted no evidence in support of this application.  Accordingly, the  RO denied the application to reopen for failure to submit new and material evidence in an unappealed April 1991 rating action which became final.  

In April 2009, the Veteran submitted an application to reopen his claim for VA compensation for a chronic low back disability.  Evidence received in conjunction with this application included VA and private medical records dated 2006 - 2009, showing ongoing treatment for a chronic low back disability.  Of these is a September 2009 opinion from the Veteran's private physician, Paul H. Cho, M.D., who stated that he had reviewed the Veteran's medical records, including his service treatment records showing a back injury in service in February 1980.  Dr. Cho opined that the Veteran's current pertinent diagnoses were a bilateral pars defect with lumbar spondylolisthesis at the L4/L5 vertebrae with radiculopathy, which was not present on X-ray in 1980 and was "certainly acquired from his Army injury."  This evidence was not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim; accordingly, the matter was properly reopened by the RO for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2014); Barnett v. Brown, 83 F.3d 1380 (1996).

II.  Entitlement to service connection for a chronic low back disability.

The claim of entitlement to service connection for a chronic low back disability is being granted in full by the Board.  Any error related to VA's duties to notify and assist with regard to this issue, pursuant to the Veterans Claims Assistance Act of 2000, is thereby rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2014).

Service connection may be granted for disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110  (West 2014).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2014).

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. 3.304(d) (2014).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

As relevant, the Veteran's service treatment records show that his spine was normal on induction examination in October 1979.  He was then seen in February 1980 for complaints of low back pain associated with a diagnosis of lumbar strain following an accidental slip and fall on ice.  The records show treatment thereafter for complaints of recurrent low back pain in April 1982 and April - May 1983.  

Post-service records indicate a normal spine on post-service VA examination in May 1984 notwithstanding the Veteran's subjective complaints of chronic low back pain.  Subsequent indications of low back pain are referenced following a 2005 motor vehicle accident and an accidental fall while taking a shower in 2006.  Such led to negative nexus opinions presented in September 2009 and October 2011, by two VA physician's assistants.  

These adverse opinions are countered by four nexus opinions presented in September 2009, January 2011, September 2012, and December 2014 by the Veteran's private physician, Paul H. Cho, M.D., who presented his credentials as a board-certified neurosurgeon and Chairman of the Spine Service and Vice-Chairman of the Department of Neurosurgery at John Peter Smith Hospital in Fort Worth, Texas.  In each of his four opinion submissions that, based on his review of the Veteran's clinical history including his service medical records, Dr. Cho opined that the Veteran's chronic low back disability was due to a bilateral pars defect with lumbar spondylolisthesis at the L4/L5 vertebrae with radiculopathy that had its onset in February 1980 as a hairline fracture of the pars that was incurred as a result of his accidental fall on ice during active duty.  Dr. Cho stated that "there is no doubt in my opinion that the genesis of [the Veteran's] spondylolisthesis occurred [in military service as]. . . a direct result of [this] injury" and that the subsequent post-service back injuries merely aggravated that was already an existing service-incurred low back disability.  In accompanying opinions dated in April 2013 and October 2012, the Veteran's private treating physician, James E. Laughlin, D.O., concurred with Dr. Cho's positive nexus opinion.  

The Board finds that the credentials of Drs. Cho and Laughlin outweigh those of the VA physician's assistants who presented opposing negative nexus opinions.  The opinions of Drs. Cho and Laughlin are also accorded more probative weight due to their innate familiarity with the Veteran's individual medical case as his treating physicians.    

Accordingly, in view of the foregoing discussion, the Board finds that the clinical evidence both in support and against the merits of the Veteran's claim for VA compensation for a chronic low back disability is, at the very least, in a state of relative equipoise.  As such, the benefit-of-the-doubt doctrine applies.  Service connection for a bilateral pars defect with lumbar spondylolisthesis at the L4/L5 vertebrae with radiculopathy is therefore granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Entitlement to an effective date prior to April 17, 2009, for an award of service connection for bilateral pes planus, to include on the basis of CUE with regard to an August 1984 rating decision that denied the original claim for VA compensation for bilateral pes planus.

At the outset, the Board notes that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current appeal for an earlier effective date prior to April 17, 2009, for an award of service connection for bilateral pes planus is a downstream issue from the November 2009 rating decision, which established service connection for this disability and assigned the effective date for the compensation award being contested.  The United States Court of Appeals for Veterans' Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  To the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an earlier effective date for a service connection award now at issue, these deficits are deemed to be non-prejudicial to this claim.

At RO hearings conducted in June 2011 and January 2015, the Veteran was provided opportunities to set forth his contentions before, respectively, a DRO and the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the June 2011 and January 2015 hearings, respectively, the DRO and the undersigned Veterans Law Judge noted the effective date issue on appeal.  See June 20, 2011 DRO hearing and January 14, 2015 Board hearing transcripts.  The Veteran's contentions regarding his earlier effective date claim were addressed, including, at the January 2015 Board hearing, his assertions of CUE.  The issue was "explained . . . in terms of the scope of the claim for benefits," and "the outstanding issues material to substantiating the claim" were fully explained.  Bryant, 23 Vet. App. at 497.  No outstanding evidence has been identified.  Consistent with Bryant, the DRO and the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014), and the Board may proceed to adjudicate the appeal based on the current record.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). In this case, VA obtained the Veteran's available service treatment records, service personnel records, and all of the identified post-service records from private, VA, and Social Security Administration (SSA) sources and thus complied with its duty to assist.  The Veteran and his representative have not otherwise indicated that there was any outstanding evidence that needed to be obtained and, at the January 2015 Board hearing, have provided a general waiver of first review by the AOJ of any new evidence obtained. 

The Board notes at this juncture that the notice and duty to assist provisions of the law and regulations are not applicable to CUE claims.  Livesay v. Principi, 15 Vet. App. 165 (2001).  The Court has held that when adjudicating CUE in a rating decision, each wholly distinct and different CUE theory underlying a request for revision is a separate matter.  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc).  Thusly, when attacking a prior RO rating decision, each CUE theory must be presented to and adjudicated by the RO in the first instance.  If not, the Board lacks jurisdiction over the merits of the matter.  Id.  

In this regard, the Board notes that the Veteran presents basic assertions of CUE with respect to the August 1984 rating action as it pertains to the claim for service connection for bilateral pes planus, contending that it involved misinterpretation of the evidence and misapplication of the law regarding service connection on the basis of aggravation of a pre-existing condition and that thusly he should be awarded an effective date of March 15, 1984, which was the date he claims that VA received his original claim for service connection for fallen arches.  A reading of the text of the April 2013 rating decision/supplemental statement of the case on appeal, which denied the CUE aspect of the Veteran's claim, shows that the decision has broadly and essentially contemplated the aforementioned theory of CUE being raised by the claimant.  The Board therefore finds that there is no prejudice to the Veteran in this regard and that the matter is now properly before the Board for appellate review and adjudication.

Thus, the Board finds that VA has fully satisfied its duty to assist.  In the circumstances of this case with respect to the CUE and earlier effective date issues, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  The Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

The adjudicative history of the Veteran's claim for service connection for bilateral pes planus (claimed as fallen arches) is as follows:

The Veteran was separated from service in January 1984 and filed his original claim for VA compensation for a bilateral podiatric disability characterized as fallen arches, which was received by VA on March 16, 1984.  Evidence considered at the time of the original claim included his service treatment records, which showed that on induction examination in October 1979, prior to the Veteran's entry into active service, he was noted to have an abnormal podiatric defect characterized as bilateral flat feet.  This condition was not considered to be disabling at the time, however, and he was accepted into the Army and commenced active duty in January 1980.  Thereafter, his service medical records show occasional treatment for complaints of bilateral foot pain beginning in November 1982 and throughout the remainder of his active duty, for which he was placed on temporary physical profile and issued orthotic shoe inserts.  Also considered was the report of a post-service VA examination conducted in May 1984, which show 3rd degree bilateral pes planus that was manifested by foot tenderness and very low arches, bilaterally.  

The RO reviewed the aforementioned evidence and determined that the Veteran's bilateral pes planus existed prior to his entry into active duty but was not permanently worsened beyond its natural progression (i.e., aggravated) by his military service.  Accordingly, the RO denied the Veteran's claim for service connection for bilateral pes planus (claimed as fallen arches) on the merits in an August 1984 rating decision.  The RO notified the Veteran of its denial and his appellate rights in correspondence dated in September 1984.  Although the Veteran filed a timely notice of disagreement with the RO's decision and was furnished with a statement of the case, he did not thereafter file a timely substantive appeal of this adverse determination, and the August 1984 rating decision became final under the law and regulations then in effect.  

The Veteran asserts a claim of CUE with respect to the August 1984 rating decision denying service connection for bilateral pes planus.  In his hearings before the DRO and the Board, and in various written statements submitted in support of his CUE claim, the Veteran contended that the August 1984 rating decision incorrectly made the factual determination that military service did not aggravate his pre-existing pes planus.  He asserts that he should be afforded the benefit of the doubt, pursuant to 38 U.S.C.A. § 5107(b) (West 2014) and 38 C.F.R. § 3.102 (2014).  In this regard, the Board notes that the benefit-of-the-doubt doctrine codified in 38 U.S.C.A. § 5107(b) is not applicable to CUE claims.  Inasmuch as the Veteran presents general assertions that the RO had incorrectly interpreted the evidence of record at the time of the August 1984 rating decision, as will be further discussed below, such assertions by themselves do not meet the standard for CUE.  

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a) (2014).  However, if the evidence establishes CUE, the prior decision will be reversed and amended. 

A determination that a prior determination involved CUE involves the following three-prong test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995) (mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE).  Moreover, a decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).

The law that was in effect at the time of the August 1984 rating decision stated that service connection would be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  As previously discussed, the evidence before the RO at the time of the August 1984 adjudication included service treatment records, which noted that on induction examination in October 1979, prior to his entry in active duty in January 1980.  The Veteran was essentially found to have a pre-existing bilateral pes planus condition that was not considered disabling at the time of the examination.  Evidence considered by the RO at the time of the August 1984 rating decision included the subsequent service medical records showing occasional treatment for foot pain complaints associated with bilateral pes planus and a post-service VA examination report dated in May 1984, showing symptomatic bilateral pes planus.  

A VA medical examination report dated in September 2009 (over 25 years after the 1984 decision) presented a positive nexus opinion that ultimately linked the Veteran's bilateral pes planus to service.  However, and rather crucially, there is no clinical evidence at the time of the August 1984 rating decision that undebatably demonstrated that the bilateral pes planus noted prior to service entry underwent an actual increase in disability during service beyond its natural progression, such that that aspect of the August 1984 rating decision that implicitly denied service connection for bilateral pes planus as a pre-existing condition that was not aggravated by service was clearly and unmistakably erroneous.  

The Court in Fugo v. Brown, 6 Vet. App. 40 (1993), has stated that if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  In this regard, it is, in fact, not absolutely clear that a different result would have ensued.  The evidence, as it existed at the time of the August 1984 rating decision, does not clearly and unmistakably demonstrate that there was an actual increase in disability of the Veteran's pre-existing bilateral pes planus by active service.  As it is not absolutely clear that a different result would have ensued as a result of the asserted error, the error complained of cannot be clear and unmistakable.  See Fugo, supra.

The Board is mindful of the Veteran's general contentions that the evidence, at the time of the August 1984 rating decision, supported entitlement to service connection for bilateral pes planus.  However, while the Veteran would now have the Board reconsider and re-weigh that evidence and arrive at a different conclusion than that which was reached by the August 1984 RO adjudicators, a CUE claim cannot succeed unless the error compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  The present case does not compel that conclusion.  On the contrary, the contentions expressed by the Veteran involve no more than mere disagreement as to how the evidence was weighed and evaluated by the adjudicators who rendered the August 1984 rating decision, and, as such, do not support a finding that there was any error, much less CUE, in that decision.  Eddy v. Brown, 9 Vet. App. 52 (1996); Luallen v. Brown, 8 Vet. App. 92 (1995). 

In sum, the Board finds that the Veteran has not identified any specific finding or conclusion in the August 1984 rating decision that was undebatably erroneous.  Although it is apparent that the Veteran feels that the November 2009 rating decision that reopened and allowed his claim for VA compensation for bilateral pes planus claim is a vindication of the validity of his original claim that was filed in March 1984, such that this in and of itself demonstrates that the August 1984 decision denying the claim was erroneous, this is not the legal standard for a CUE claim.  The record does not reveal any kind of error of fact or law in the August 1984 rating decision that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Thus, the criteria for a finding of CUE have not been met and the Veteran's claim to revise or reverse the August 1984 rating decision with respect to his pes planus claim must be denied.

Having considered and disposed of the CUE aspect of the Veteran's claim, the Board will now address the claim for an earlier effective date prior to April 17, 2009, for the grant of service connection bilateral pes planus.  Generally, the effective date for an award of disability compensation will be the day following separation from active service or the date entitlement arose, if the claim is received within 1 year after separation from service.  Otherwise, the effective date will be the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2014).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).

As relevant, the Veteran filed his original claim for VA compensation for bilateral fallen arches in March 1984.  The RO denied the Veteran's claim for service connection for bilateral pes planus (claimed as fallen arches) on the merits in an August 1984 rating decision.  The RO notified the Veteran of its denial and his appellate rights in correspondence dated in September 1984.  He failed to file a timely appeal of this adverse determination, and the August 1984 rating decision became final.

Several years thereafter, the Veteran submitted an application to reopen his claim for VA compensation for bilateral fallen arches in September 1987.  The RO determined that no new and material evidence was submitted to reopen the claim and denied the application in a September 1987 rating action.  The Veteran did not timely appeal this adverse determination and it became final. 

The Board has reviewed the Veteran's claims file on the Virtual VA and VBMS electronic databases and finds no correspondence of record since the final September 1987 rating decision that denied the application to reopen the claim for service connection for bilateral pes planus that can be liberally construed as an unadjudicated application to reopen this matter prior to April 17, 2009.

On April 17, 2009, the Veteran submitted an application to reopen his claim for VA compensation for fallen arches.  Evidence received in conjunction with this application included a July 2009 VA treatment note for pes planus and a September 2009 VA podiatric examination, which presented a diagnosis of bilateral pes planus that was at least as likely as not related to his recorded instances of treatment for bilateral foot symptoms while on active duty.  By rating decision of November 2009, this evidence was deemed to be new and material and the claim for service connection for bilateral pes planus was reopened for a de novo review on the merits and allowed.  The Veteran was awarded service connection for bilateral pes planus, effective April 17, 2009.

As discussed above, the evidence of record does not include any correspondence from the Veteran, dated prior to April 17, 2009, that could be interpreted as an unadjudicated application to reopen his claim for service connection for bilateral pes planus.  Thus, there is no basis to grant an effective date earlier than that currently assigned for the Veteran's bilateral pes planus.

The legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  Under the circumstances in this case, the appropriate effective date for the award of service connection for bilateral pes planus is April 17, 2009, the earliest date allowable for service connection based on the facts of this case and VA regulations.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2014).  As there is no legal basis for assignment of any earlier effective date, the claim for an earlier effective date for the award of service connection in this case must be denied as being without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

IV.  Entitlement to an initial compensable evaluation for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger for the periods from May 13, 2010 to June 16, 2010, and from September 1, 2010 onwards.

At the outset, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants as to what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current appeal for higher initial ratings for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger is a downstream issue from the April 2013 rating decision and, by extension, the December 2014 rating decision, which established service connection for this disability and assigned the initial ratings being contested and their effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  To the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the claim for a higher initial evaluation now at issue, these deficits are deemed to be non-prejudicial to this claim.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's pertinent private and VA clinical records, dated 2010 to 2013, have been obtained and associated with the claims file, including a VA-authorized examination of the left index finger at issue, which was conducted in March 2013.  These allow the Board to consider the applicability of a staged rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has also reviewed the VBMS and Virtual VA electronic information databases for any additional pertinent records.  The aforementioned VA examination was performed by a VA clinician who reviewed the Veteran's claims file in conjunction with the examination.  The examiner provided adequate discussion of her clinical observations and rationales to support her individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file or on the VBMS and Virtual VA databases.  The examination is therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was provided with the opportunity to present oral testimony in support of his appeal before the undersigned VLJ in a January 2015 hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the January 2015 hearing, the presiding VLJ's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claim.  See transcript of January 14, 2015 Travel Board hearing.  Thus, the Board finds that the VLJ presiding over the January 2015 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2014).  Bryant, supra.  

Neither the Veteran nor his representative has indicated that there was any further evidence to submit in support of this specific matter adjudicated on the merits herein.  The Veteran having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2014).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2014).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2014).  However, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

The provisions 38 C.F.R. §§ 4.40, 4.45, 4.59 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.

By rating action of April 2013, the Veteran was awarded VA compensation pursuant to 38 U.S.C. § 1151 for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger, which were sustained while the Veteran was a participant in a VA-affiliated compensated work therapy program.  These residuals are rated on the basis of impairment due to limitation of motion of the index finger of the minor upper extremity under Diagnostic Code 5229 of 38 C.F.R. § 4.71a, which provides for the assignment of a 10 percent evaluation, and no higher, for limitation of motion of the left (minor) index finger manifested by a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Otherwise, assign a noncompensable evaluation for a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.

By history, the Veteran was involved in a VA-affiliated compensated work therapy program when, on May 20, 2010, he sustained a transverse fracture injury to the distal phalanx of his left index finger without significant displacement.  Mild soft tissue swelling was observed immediately after the accident, but the left hand was otherwise unremarkable.  He also sustained a laceration injury with nailbed laceration of the left index finger from a band saw.  On June 17, 2010, he underwent debridement and surgery for an open reduction and internal fixation (ORIF) of the injured left index finger, which involved pinning and terminal matrix repair of the left distal phalanx.  Examination in July 2010 revealed status post ORIF of left 2nd distal phalanx fracture with satisfactory alignment and stable orthopedic pin.

An April 26, 2011 physician's letter stated that the Veteran was medically excused from work due to limitation of use of his left hand from suspected reflex symptomatic dystrophy of his left index finger.  A July 2011 VA treatment note indicated that the Veteran would potentially have difficulty working as a machinist due to his history of sensitivity issues and weakness of his left index finger.  The pertinent medical records and the Veteran's oral and written testimonies show that his highest educational level was a high school GED and that his vocational background was as a commercial plumber, aircraft machinist, and industrial machinist.  

VA examination of the left index finger and hand in March 2013 shows that the Veteran reported being unable to make a composite fist and could squeeze or pinch objects.  He reported experiencing hyperesthesias at the tip of his left index finger and tended to drop carried objects.  Decrease range of motion was observed at his distal interphalangeal and proximal interphalangeal joints of his left index finger, but there was no objective demonstration of painful motion.  He was able to perform repetitive motions with his left index finger and demonstrated 5/5 grip strength with this digit.  He was demonstrably able to oppose his left thumb but was unable to touch the proximal transverse crease of his left palm and displayed a gap of greater than 1 inch (2.5 centimeters).  Functional loss was manifested by less movement than normal of the left index finger with tenderness and pain on palpation of the left index finger but no demonstrated ankylosis.  The examiner stated that there was no functional impairment of the left hand such that no effective function remained and the Veteran would equally be well-served with an amputation with prosthesis.  He wore a small protective brace over the fingertip of his left index finger.  The examining clinician determined that the Veteran's left index finger disability had no impact on his ability to work.

The Veteran's hearing testimony before the Board in January 2015 indicates that the Veteran experienced radiating pain from his left index finger down to his wrist, with sensitivity to even light physical impact against his left index finger and hand. 

The Board has considered the foregoing evidence and finds that for the period from May 13, 2010 to June 16, 2010, the Veteran's left index finger disability was manifested by a transverse fracture injury to the distal phalanx of his left index finger with soft tissue swelling but no significant displacement.  In the absence of any objective indication of limitation of motion to a compensable degree, the Board finds that the claim for a compensable initial evaluation for the Veteran's left index finger disability for the period from May 13, 2010 to June 16, 2010 must be denied.

For the period from September 1, 2010 to April 25, 2011, the clinical evidence indicates that the Veteran was status post ORIF of left 2nd distal phalanx fracture with satisfactory alignment and stable orthopedic pin and no objective indication of limitation of motion to a compensable degree.  As such, the Board finds that the claim for a compensable evaluation for the Veteran's left index finger disability for the period from September 1, 2010 to April 25, 2011 must be denied.  

For the period from April 26, 2011 onwards, the clinical evidence indicates that the Veteran's postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger are manifested by subjective complaints of radiating pain affecting the left index finger down to the wrist, with clinical evidence of limitation of use of his left hand from suspected reflex symptomatic dystrophy of his left index finger, functional loss due to less than normal movement of the left index finger with tenderness and pain on palpation of the left index finger, limitation of motion on objective examination with an inability to touch the proximal transverse crease of his left palm and a demonstrated gap of greater than 1 inch (2.5 centimeters), and adverse occupational impact on his vocational capacity as a machinist due to sensitivity and weakness of his left index finger.  This impairment meets the criteria for a 10 percent evaluation under Diagnostic Code 5229 for the period commencing on April 26, 2011.  As an evaluation above 10 percent is not provided by the applicable rating schedule, assignment of a higher schedular rating is not warranted.

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected left index finger disability addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In the current appeal, the Board finds that there is no evidence that the Veteran's VA-compensated left index finger disability has presented such an unusual or exceptional disability picture at any time between May 13, 2010 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2014).  The evidence of record does not indicate the Veteran is frequently hospitalized for this aforementioned VA-compensated left index finger disability.  Furthermore, although the clinical evidence clearly demonstrates that the Veteran experiences a measure of occupational impairment as a machinist because of his impaired left index finger, marked interference with his ability to work in this capacity is not demonstrated, as the clinical evidence does not indicate such.  The Board notes in this regard that a July 2011 VA treatment note indicated that the Veteran would potentially have difficulty working as a machinist due to his history of sensitivity issues and weakness of his left index finger, but this does not indicate marked interference with his ability to work in this capacity.  

The criteria of the applicable rating schedule are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the left index finger disability at issue, as individually considered.  The Board cannot concede that the Veteran's postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger, standing alone, causes marked interference with his employment capacity.  The clinical evidence and medical opinions fail to show that the disability picture created by the Veteran's left index finger disability, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular ratings presently assigned to this disability adequately reflects the state of its impairment for the periods to which they are applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to this issue.

  

ORDER

New and material evidence has been received sufficient to reopen the previously denied claims of entitlement to service connection for a chronic low back disability and bilateral pes planus; the claims are reopened for a de novo adjudication on the merits.

Service connection for a bilateral pars defect with lumbar spondylolisthesis at the L4/L5 vertebrae with radiculopathy is granted.

An effective date prior to April 17, 2009, for an award of service connection for bilateral pes planus, to include on the basis of CUE with regard to an August 1984 rating decision that denied the original claim for VA compensation for bilateral pes planus, is denied.

An initial compensable evaluation for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger for the period from May 13, 2010 to June 16, 2010 is denied.

A compensable evaluation for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger for the period from September 1, 2010 to April 25, 2011 is denied.

A 10 percent evaluation for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger for the period from April 26, 2011 is granted. 




REMAND

The Veteran's present claim for a TDIU was received by VA in August 2012.  As discussed in the appellate decision above, during the pendency of the current TDIU claim the Board has granted the Veteran service connection for a bilateral pars defect with lumbar spondylolisthesis at the L4/L5 vertebrae with radiculopathy and a 10 percent evaluation for postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger for the period from April 26, 2011.  

The contributory effects of the aforementioned left index finger disability and chronic low back disability on the Veteran's overall capacity for employment have not yet been considered, and the AOJ has not yet implemented the Board's favorable decision and assigned a disability evaluation and an effective date for the VA compensation award in this regard.  Therefore, given these pertinent changes, the Board finds that a remand of the TDIU claim to the AOJ is appropriate, so that the Veteran may be provided with a new VA compensation examination that considers his individual employability in the context of all his service-connected disabilities in their current evaluations under Part 4 of the rating schedule, including a bilateral pars defect with lumbar spondylolisthesis at the L4/L5 vertebrae with radiculopathy.  

Accordingly, the case is REMANDED to the RO/AOJ for the following action:

1.  The Veteran should be scheduled for an appropriate medical examination to assess the impact of his service-connected disabilities [i.e., bilateral pes planus, postoperative residuals of a partial amputation and distal phalanx fracture of the left (nondominant) index finger, and a bilateral pars defect with lumbar spondylolisthesis at the L4/L5 vertebrae with radiculopathy] on his individual employability.  The examining clinician should discuss the degree to which these disabilities, acting singly and in combination, adversely affect the Veteran's individual employability in the context of his educational level, employment history, and vocational background.

The examiner(s) should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.  The report prepared must be typed.

2.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  After all appropriate evidentiary development has been completed, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal with regard to this issue remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


